TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00321-CR


                                Mohsinuddin Saiyed, Appellant

                                                v.

                                 The State of Texas, Appellee


              FROM THE 426TH DISTRICT COURT OF BELL COUNTY
       NO. 75571, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Mohsinuddin Saiyed has filed a notice of appeal seeking relief from a ruling by

the court of criminal appeals denying his application for writ of habeas corpus that challenged

his felony judgment of conviction for sexual assault. The habeas corpus procedure set out in

article 11.07 of the Code of Criminal Procedure provides the exclusive remedy for post-

conviction relief in Texas state courts. See Tex. Code Crim. Proc. art. 11.07, §§ 3(a), 5. Article

11.07 vests complete jurisdiction over post-conviction relief from felony convictions in the court

of criminal appeals, see id. §§ 3(a), 5; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App.

1993); In re Parker, No. 03-17-00183-CV, 2017 WL 1228891, at *1 (Tex. App.—Austin Mar. 31,

2017, no pet.) (mem. op.), and this Court has “no jurisdiction in matters pertaining to habeas

corpus proceedings initiated under article 11.07,” see In re Wood, No. 03-16-00651-CV,

2016 WL 6575240, at *1 (Tex. App.—Austin Nov. 2, 2016, no pet.) (mem. op.). Accordingly,

we dismiss Saiyed’s appeal for want of jurisdiction.
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: June 10, 2019

Do Not Publish




                                               2